        Case 1:18-cv-11227-RWS
        Case 1:18-cv-11227-RWS Document
                               Document 22
                                        21 Filed
                                           Filed 02/06/19
                                                 01/30/19 Page
                                                          Page 1
                                                               1 of
                                                                 of 33




                   IN THE UNITED STATES DISTRICT COURT                Im~~~r
                 FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                      Lf\
                                                                       .,      .~
                                                                               ~   _j   0 1 "0
                                                                                            I '9
                                                                                               1

  NATURAL RESOURCES DEFENSE
  COUNCIL and                                 Case No. 18-cv-11227-                WEE Lt1AiVl13ER~
  ENVIRONMENTAL DEFENSE FUND,                 ECF Case
         Plaintiffs,
                                              STIPULATION AND [PROPOSED]
  v.                                          SCHEDULING ORDER

  UNITED STATES ENVIRONMENTAL                 Hon. Robert W. Sweet
  PROTECTION AGENCY,
        Defendant.




       WHEREAS on December 3, 2018, Plaintiffs Natural Resources Defense

Council and Environmental Defense Fund ("Plaintiffs") filed a Complaint against

Defendant United States Environmental Protection Agency ("Defendant") under the

Freedom of Information Act, 5 U.S.C. § 552, seeking declaratory relief and an order

enjoining Defendant to release certain requested agency records (Dkt. 1);

       WHEREAS on December 28, 2018, Defendant sought a stay of this action due

to lapses in appropriated federal government funding for Defendant and its counsel,

the United States Attorney's Office for the Southern District of New York (Dkt. 10);

       WHEREAS on December 28, 2018, Plaintiffs filed a motion to expedite

consideration of this matter and for partial summary judgment (Dkts. 12-13);

       WHEREAS on January 3, 2019, the Court stayed this action due to the lapse

in appropriated federal government funding ("January 3 Order") (Dkt. 19);




                                         1
               Case 1:18-cv-11227-RWS
               Case 1:18-cv-11227-RWS Document
                                      Document 22
                                               21 Filed
                                                  Filed 02/06/19
                                                        01/30/19 Page
                                                                 Page 22 of
                                                                         of 33
✓   -   ,,


              WHEREAS the Court's January 3 Order directed that upon the funding of

        Defendant and its counsel the parties were to meet and confer on the schedule for

        resolution of all pending matters;

              WHEREAS on January 25, 2019, the President signed into law a budget

        appropriating funding; and

              WHEREAS the parties have met and conferred and wish to set a schedule for

        resolution of pending matters in this action.

              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

        among the parties, and subject to approval of the Court, that the following schedule

        applies to pending matters in this action:




                 Deadline                                    Event
             February 11, 2019          Defendant's response, if any,
                                        to Plaintiffs' December 28, 2018 motion

             February 13, 2019          Defendant's answer to the Complaint

             February 15, 2019          Plaintiffs' reply, if any,
                                        on their December 28, 2018 motion

             February 20, 2019          Oral argument
                                        on Plaintiffs' December 28, 2018 motion




                                                     2
                       Case 1:18-cv-11227-RWS
                       Case 1:18-cv-11227-RWS Document
                                              Document 22
                                                       21 Filed
                                                          Filed 02/06/19
                                                                01/30/19 Page
                                                                         Page 3
                                                                              3 of
                                                                                of 3
                                                                                   3
✓   ...   .   .




              Dated: January 30, 2019                      Respectfully submitted,

              For Plaintiffs:                              For Defendant:

              ls/Pete Huffman                              Geoffrey S. Berman
              Benjamin Longstreth                          United States Attorney for the
              Peter Huffman                                Southern District of New York
              Natural Resources Defense Council
              1152 15th Street NW, Suite 300               By:
              Washington, D.C. 20005                       Is I Samuel Dolinger
              (202) 289-2428                               Samuel Dolinger
              phuffman@nrdc.org                            Assistant United States Attorney
              Counsel for Plaintiff NRDC                   86 Chambers Street, 3rd Floor
                                                           New York, New York 10007
              Is I Matthew Littleton                       (212) 637-2677
              Matthew Littleton*                           samuel. dolinger@usdoj.gov
              Donahue, Goldberg & Weaver, LLP
              1008 Pennsylvania Ave. SE                    Counsel for Defendant EPA
              Washington, D.C. 20003
              (202) 683-6895
              ma tt@donahuegoldberg.com

              Is I Beniamin Levitan
              Benjamin Levitan*
              Erin Murphy**
              Environmental Defense Fund
              1875 Connecticut Ave. NW, Suite 600
              Washington, D.C. 20009
              (202) 572-3500
              emurphy@edf.org

              Counsel for Plaintiff EDF
              * Application for admission pending.
              ** Admitted pro hac vice.




              SO ORDERED:

              Dated:    k "'?/.     , 2019
                                                     Rob~Sweet V
                                                     United States District Judge



                                                       3
